Citation Nr: 1451961	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-19 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards in the Gulf War.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.
The March 2010 rating decision also denied entitlement to an increased rating for right and left patellofemoral syndrome and entitlement to service connection for lumbar strain, a joint condition, migraine headaches, insomnia, and allergies.  The Veteran filed a Notice of Disagreement stating that he sought to appeal all claims that were denied.  However, in his July 2012 substantive appeal, the Veteran indicated that he was only appealing the denial of his sleep apnea claim.  Therefore, the other issues denied in the March 2010 rating decision are not before the Board.

The Board notes that in the March 2010 rating decision, the RO treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial in August 2005, subsequent to the March 2010 rating decision on appeal, included a July 24, 2005 sick call slip not previously of record.  Pursuant to 38 C.F.R. § 3.156(c)(1) (2014) if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) (2014) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2014).

Additionally, the Board notes that the July 24, 2004 sick call slip was received after the AOJ issued the May 2012 Statement of the Case (SOC).  Generally, pertinent evidence received by the Board must be referred to the AOJ for review unless this procedural right is waived or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2014).  As the Board is granting service connection for OSA, the Board need not solicit a waiver or refer the evidence for initial consideration prior to adjudicating the claim.  





FINDING OF FACT

It is at least likely as not that the Veteran's sleep apnea had its onset during active duty.


CONCLUSION OF LAW

Resolving the benefit of doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition of the action here, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Sleep Apnea

The Veteran claims that his sleep apnea manifested during his period of active service. 

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

VA treatment records indicate that the Veteran was diagnosed with sleep apnea in July 2005, after he completed a sleep study.  Accordingly, Shedden element (1) has been demonstrated.  

With regard to an in-service incurrence or aggravation of a disease or injury, the Board notes that a December 2011 memorandum found that the Veteran's STRs from October 24, 2002 to March 15, 2005 were unavailable.  The Veteran submitted copies of some of his STRs, which he had in his personal possession.  A July 2004 sick call slip noted that the Veteran was instructed to return to the clinic for sleep apnea.  A November 2004 sick call slip indicated that the Veteran reported he had low energy, trouble sleeping, and difficulty breathing.  Additionally, on his January 2005 post deployment assessment the Veteran indicated that during his deployment he experienced difficulty breathing and sleeping and continued to be concerned about his difficulties sleeping.  Accordingly, Shedden element (2) has been demonstrated.  

With respect to a nexus between the Veteran's sleep apnea and his in-service symptoms, a VA sleep apnea examination was provided in April 2012.  The examiner stated that the exact etiology of sleep apnea was unknown, but that it was a very common illness within the general population.  The examiner noted that the Veteran was overweight, which was a risk factor for the development of sleep apnea.  The examiner therefore opined that he could not relate the Veteran's sleep apnea to any exposure he might have experienced while in the Middle East.  

Initially, the Board notes that the examiner only addressed whether the Veteran's sleep apnea was related to Gulf War environmental hazards.  The examiner did not address whether sleep apnea had its onset during service or was otherwise etiologically related to service.  Additionally, in rendering his opinion the examiner did not address the STRs of record, the close proximity between discharge and the Veteran's diagnosis, or the lay statements from the Veteran and his girlfriend regarding his symptoms.  Accordingly, the April 2012 opinion is inadequate for adjudicating the claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating VA medical opinions must be based upon consideration of the Veteran's entire medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  In this regard, while the July 2004 sick call slip did not contain a diagnosis of sleep apnea based on a sleep study, at a minimum it strongly suggested that the Veteran experienced symptoms of sleep apnea during active service.  Moreover, the Veteran consistently reported to VA treatment providers and in statements in support of his claim that he had sleep and breathing problems during his deployment to Iraq, assertions that are corroborated by his STRs.  He also stated that upon returning home his girlfriend complained that he snored loudly, stopped breathing, and awoke gasping for air.  In a July 2009 statement, the Veteran's girlfriend indicated that when he slept, the Veteran periodically stopped breathing and awoke gasping for air.  The Board notes that her statement did not provide a timeframe for when she first observed these symptoms, however, VA treatment records indicate that she informed the Veteran of these symptoms when he arrived home from deployment.  

The Board notes that the Veteran's initial report of these symptoms was at his June 2005 VA intake evaluation, which was less than three months after his discharge from active duty.  As these statements were made in furtherance of medical care, were made prior to filing a claim for service connection, and are consistent with the other lay statements by the Veteran and his girlfriend, the Board finds them to be credible and affords them great probative value.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In light of the satisfactory medical and lay evidence of sleep apnea symptoms during and shortly after active duty, and resolving all doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


